IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                   November 5, 2008
                                  No. 08-10437
                               Conference Calendar              Charles R. Fulbruge III
                                                                        Clerk

UNITED STATES OF AMERICA

                                              Plaintiff-Appellee
v.

JOSE ROBERTO LOPEZ

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                           USDC No. 6:07-CR-65-ALL


Before DAVIS, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Jose Roberto Lopez presents
arguments that he concedes are foreclosed by United States v. Gomez-Herrera,
523 F.3d 554, 557-64 (5th Cir.), petition for cert. filed (July 2, 2008) (No. 08-5226)
which held that any disparity in sentencing between fast-track and non-fast-
track jurisdictions is a function of Congressional policy and is not “unwarranted”
under 18 U.S.C. § 3553(a)(6), and by United States v. Rodriguez, 523 F.3d 519,
526-27 (5th Cir.), petition for cert. filed (June 30, 2008) (No. 08-5101) which held
that the lack of a fast-track program does not result in a violation of equal

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-10437

protection rights. See also United States v. Lopez-Velasquez, 526 F.3d 804, 808
(5th Cir.), petition for cert. filed (July 25, 2008) (No. 08-5514). The appellant’s
motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.